DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 11,186,737. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is disclosed in the US Patent and is covered by the US Patent, since the US Patent and the instant application are claiming common subject matter.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. (# US 2012/0052256).
Nakamura et al. discloses:
1. An ink (see Abstract) comprising: 
Water (see Abstract); 
Pigment Red 269 ([0102[); 
a compound represented by the following Chemical formula (1) (naphthol As; [0102]); and 
at least one of a silicone compound (silicone-acrylic copolymer; [0162]) and an acetylene glycol compound ([0159]), 
2. The ink according to claim 1, wherein a proportion of the at least one of a silicone compound and an acetylene glycol compound in the ink is from 0.1 to 2.1 percent by mass (see Examples; see Table: 1-2).
4. An ink accommodating unit, comprising: a container; and the ink of claim 1 contained in the container ([0196]-[0200]).
5. A printing device comprising: the ink accommodating container of claim 4; and an ink applying device configured to apply the ink in the ink accommodating container to a substrate ([0191]-[0200]).
6. A printing method comprising: applying the ink of claim 1 to a substrate ([0194]; [0204]).
7. The printing method according to claim 6, wherein the substrate comprises a soft packaging substrate ([0204]).
8. The printing method according to claim 6, wherein the substrate comprises a plastic film ([0204]).

Nakamura et al. explicitly did not discloses:
1. Where a proportion of the compound represented by the following Chemical formula (1) to the Pigment Red 269 is 2.0 percent by mass or less:

    PNG
    media_image1.png
    232
    488
    media_image1.png
    Greyscale


3. The ink according to claim 1, wherein the acetylene glycol comprises an adduct of acetylene glycol with an ethylene oxide.
However, Nakamura et al. teaches the naphthol AS in ([0102]), and the Pigment Red 269 in ([0102]), which are same as applicant discloses in their in own specification; The formula of the compound is constant to material. Therefore, the naphthol AS discloses by the Nakamura et al. obviously have formula.
    PNG
    media_image1.png
    232
    488
    media_image1.png
    Greyscale

It would have been obvious to one having ordinary skill in the art at the time of invention was made to incorporate a proportion of Pigment Red 269 of a total amount of the ink is from 3 to 7 percent by mass; the proportion of the compound represented by the following Chemical formula 1 of the total amount of Pigment Red 269 is 2 or less, preferably 1 or less percent by mass, since it has been held that it is not inventive to discovering and optimum value or workable ranges by routine experimentation. /n re Aller, 105 USPQ 233 (CCPA1955).

Claim(s) 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. (# US 2012/0052256) in view of Noguchi et al. (# US 2006/0205839).
Nakamura et al. discloses all the limitation of printing method except:
9. The printing method according to claim 6, wherein the substrate comprises fabric.
10. The printing method according to claim 6, wherein the substrate comprises a corrugated board.
Noguchi et al. teaches to have high quality printed image with excellent fixation property:
9. The printing method according to claim 6, wherein the substrate comprises fabric ([0042]).
10. The printing method according to claim 6, wherein the substrate comprises a corrugated board ([0042]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the printing method of Nakamura et al. by the aforementioned teaching of Naguchi et al. in order to have the high quality printed image with excellent fixation property.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
(1) Shimohara et al. (# US 2012/0200653) discloses an ink composition including: (a) a polymer including a repeating unit (a1) having a group represented by the following Formula (1) and a repeating unit (a2) having a hydrophilic group; (b) a radical polymerizable compound; (c) water; and (d) a colorant (see Abstract)

    PNG
    media_image2.png
    115
    266
    media_image2.png
    Greyscale

(2) Hironaka (# US 2012/0213978) discloses The ink composition includes a structure represented by the structural formula (A), a compound having at least any one of a residue formed by removing one hydrogen atom from a compound represented by the general formula (B1) and a residue formed by removing one hydrogen atom from a compound represented by the general formula (B2) in one molecule or plural molecules, and a coloring material (see Abstract).
(3) Kozee et al. (# US 2013/0027478) discloses an ink jet ink composition includes an organic solvent, a binder, and a colorant. The colorant is selected from at least a first pigment and a second pigment (see Abstract).
(4) Fukagawa (# US 2013/0209695) discloses An inkjet ink composition includes: (a) particles of a polymer compound having at least one reactive functional group selected from the group consisting of an epoxy group, an acetoacetoxy group, a halomethyl group, a carboxylic acid anhydride, an amino group, a hydroxyl group, a phenolic hydroxyl group, and a carboxy group; (b) a reactive compound having a functional group that reacts with the reactive functional group of the (a) particles of the polymer compound by energy application; (c) a coloring agent; and (d) a water-soluble organic solvent (see Abstract). 
(5) Nakano et al. (# US 2014/0313268) discloses the aqueous ink composition contains (A) a polymer that has an SP value of 18.6 to 20 and contains a hydrophilic group-containing repeating unit (a1) of 5% to 45% by mass, (B) a pigment, (C) water, and (D) an organic solvent (see Abstract).
(6) Kano et al. (# US 2015/0132544) discloses an ink composition includes a compound having two or more partial structures represented by the following Formula (A) in a molecule (Component a), a compound selected from the group consisting of a compound represented by the following Formula (B1) and a compound represented by the following Formula (B2) (Component b), and a color material (Component c) (see Abstract).
 		
    PNG
    media_image3.png
    319
    294
    media_image3.png
    Greyscale

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANISH S SHAH whose telephone number is (571)272-2152. The examiner can normally be reached 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on 571-272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MANISH S. SHAH
Primary Examiner
Art Unit 2853



/Manish S Shah/           Primary Examiner, Art Unit 2853